SUBORDINATION AGREEMENT




THIS SUBORDINATION AGREEMENT executed effective as of the 19th day of November
2007, by and between [Name of Investor] (“Loan Holder”), Wachovia Bank, National
Association ("Lender"), SMF Energy Corporation, a Delaware corporation (“SMF”),
H & W Petroleum Company, Inc. (“H & W”) and SMF Services, Inc. (“SSI”) (SMF, H &
W and SSI are referred to collectively as “Borrower").


WITNESSETH:


WHEREAS, Loan Holder is the legal owner and holder of an unsecured Promissory
Note dated November 19, 2007, executed by SMF in favor of Loan Holder (the
"Note") (the loan evidenced by the Note, together with any present or future
unsecured indebtedness of Borrower to Loan Holder of every kind and description,
direct or contingent, due or not due, original, renewed or extended and whether
now in existence or hereafter arising in connection with the Note are referred
to as the "Subordinated Debt”); and


WHEREAS, Lender and Borrower have entered into that certain Loan and Security
Agreement dated September 26, 2002 (as at any time amended, the “Loan Agreement)
and certain other loan documents in connection therewith (collectively, the
"Loan Documents") which provide to Lender a first priority security interest
("Lender's Security Interest") in certain assets of Borrower whether now owned
or hereafter acquired (the "Collateral"), in exchange for prior and continuing
loans by Lender to Borrower (the “Loans"); and


WHEREAS, Borrower will materially benefit as a result of Lender continuing to
make Loans to Borrower; and


WHEREAS, Loan Holder is a shareholder of SMF and as such will benefit from
Lender continuing to extend the Loans to Borrower; and


WHEREAS, Loan Holder acknowledges that Lender is willing to continue extending
the Loans only on the condition that the Subordinated Debt be subordinate and
inferior to the Loans, and to all other indebtedness of Borrower to Lender,
whether now in existence or hereafter created; and


WHEREAS, Loan Holder has agreed to subordinate the Note and Subordinated Debt to
the lien and effect of the Loans and Lender's Security Interest and all security
instruments securing the Loans, and all other indebtedness of Borrower to Lender
of every kind and description, direct or contingent, due or not due, secured or
unsecured, original, renewed or extended, whether now in existence or hereafter
arising, except that Lender has agreed to permit Loan Holder to be repaid with a
portion of the proceeds of a proposed offering by SMF of equity securities
meeting certain criteria set forth herein; and



--------------------------------------------------------------------------------


WHEREAS, Loan Holder acknowledges that Lender would not continue to extend the
Loans without the execution of this Agreement by Loan Holder and by any other
subsequent lenders to Borrower (“Other Loan Holders”); and


NOW, THEREFORE, in consideration of, and as an inducement to Lender to continue
to extend the Loans to Borrower, Loan Holder, Lender and Borrower do hereby
agree as follows:


1. The facts as set forth above are true and correct and are incorporated herein
by reference.


2. Loan Holder and Borrower do hereby warrant and represent that the Note
represents the only indebtedness currently outstanding that is due and owing
from Borrower to Loan Holder except for the debt evidenced by a promissory note
dated August 8, 2007 (the “Secured Note”) and secured by a first priority
security interest in certain property of Borrower other than the Collateral
pursuant to a Security Agreement dated August 8, 2007 (the “Security Agreement”)
between Borrower and the trustee named in the Indenture Agreement of even date
therewith for the Secured Notes, which is subject to a Subordination Agreement
dated July 13, 2007 in favor of Lender (the "July 2007 Subordination
Agreement").


3. Loan Holder hereby unconditionally subordinates the Note and the Subordinated
Debt to the Loans and to all other present and future debts and obligations of
Borrower to Lender, including all obligations of Borrower to Lender of every
kind and description, direct or contingent, due or not due, secured or
unsecured, original, renewed or extended, whether now in existence or hereafter
arising and to the lien and effect of Lender's Security Interest in and to the
Collateral and to all Loan Documents and all other debts and obligations of
Borrower to Lender. Nothing herein shall affect the security interest of Loan
Holder pursuant to the Security Agreement, to the extent such security interest
secures obligations of Borrower to Loan Holder arising under or in connection
with the Secured Note, and nothing herein shall modify or amend in any manner
the July 2007 Subordination Agreement, which remains in full force and effect.


4. Loan Holder and Borrower do hereby warrant, represent and agree that no
payment (principal, interest or any other payment) shall be made, permitted or
accepted under the Note or Subordinated Debt until all of the Loans have been
fully paid and the Loan Agreement terminated, excepting for payments of interest
in money or shares of stock of Borrower which shall be permitted so long as no
Event of Default (as defined in the Loan Agreement) has occurred and is
continuing. If any payment is made to Loan Holder in payment of the Note or the
Subordinated Debt, or if any security or proceeds thereof is received on account
of the Note or the Subordinated Debt contrary to the terms of this Agreement,
the Borrower agrees that the same shall be and constitute an Event of Default.
Loan Holder acknowledges that (i) upon the occurrence of an Event of Default,
Lender shall be entitled to immediately exercise all remedies provided to Lender
in connection with the Collateral and under the Loan Documents, and (ii)
following the occurrence of such Event of Default and so long as the same shall
be continuing, (A) each and every amount paid by or on behalf of any Borrower to
Loan Holder or items received by Loan Holder (from any Borrower or from an
individual or an entity on behalf of any Borrower) from and after such
occurrence shall be forthwith paid by Loan Holder to Lender, in precisely the
form received (except for Loan Holder's endorsement, where necessary), to be
credited and applied, in Lender's sole discretion, upon any indebtedness
(principal and/or interest and/or otherwise as Lender may elect, in its sole
discretion) then owing to Lender by Borrower and, whether matured or unmatured,
and, until so delivered, the same shall be held in trust by Loan Holder as the
property of Lender; and (B) in the event of a failure of Loan Holder to endorse
any instrument for the payment of monies so received by Loan Holder payable to
Loan Holder's order, Lender, or any officer or employee of Lender, is hereby
irrevocably constituted and appointed attorney-in-fact (coupled with an
interest) for Loan Holder and Loan Holder's heirs, representatives, successors
and assigns, with full power to make any such endorsement and with full power of
substitution. Notwithstanding anything herein to the contrary and in accordance
with the terms and conditions of the Note or Subordinated Debt, (i) Loan Holder
may, at Loan Holder’s election, convert all or part of the Note or Subordinated
Debt into common stock of SMF; to the extent permitted by the terms of the Note
or as may subsequently be agreed by Borrower and Loan Holder and (ii) Borrower
shall be entitled, so long as no Event of Default (as defined in the Loan
Documents) has occurred and is continuing, to repay to Loan Holder in accordance
with the terms of the Note, as the same may be hereinafter amended, the
outstanding principal balance of the Note and the Subordinated Debt associated
therewith from the proceeds of any issuance or sale by SMF of equity securities
after the date hereof (but only to the extent of the net proceeds from such
issuance or sale), and Loan Holder may accept and retain any such payment
without regard to the provisions of this Agreement.



--------------------------------------------------------------------------------


5. Loan Holder agrees that it will not exercise any collection rights with
respect to the Note or Subordinated Debt, will not take possession of, sell or
dispose of, accept any lien on, or otherwise deal with, any Collateral, and will
not exercise or enforce any right or remedy which may be available to Loan
Holder with respect to the Note or Subordinated Debt upon default of Borrower
under the Loans or any other indebtedness of Borrower to Lender or under the
Subordinated Debt until such time as the Loans, as the same may be modified from
time to time, including all principal, interest and other charges associated
therewith, have been paid in full and no other debts or obligations are due and
owing from Borrower to Lender and the Loan Agreement is terminated. Loan Holder
agrees to promptly notify Lender, in writing, by certified mail, return receipt
requested, of any default by Borrower under the Notes or Subordinated Debt; and
Lender agrees to promptly notify Loan Holder in the same manner of any Event of
Default, but failure of Lender to notify Loan Holder shall not negate the Event
of Default.


6. Upon any distribution of the assets or readjustment of indebtedness of
Borrower, whether by reason of reorganization, liquidation, dissolution,
bankruptcy, receivership, assignment for the benefit of creditors, or any other
action or proceeding involving the readjustment of all or any part of the
Subordinated Debt or the application of the assets of the Borrower to the
payment or liquidation thereof, either in whole or in part, Lender shall be
entitled to receive payment in full of any and all indebtedness under the Loans
or otherwise then owing to Lender by Borrower prior to the payment of all or any
of the Subordinated Debt.


7. Loan Holder agrees that Loan Holder shall not transfer, assign, encumber,
hypothecate or subordinate, at any time while this Agreement remains in effect,
any right, claim or interest of any kind in or to any of Loan Holder's
Subordinated Debt, either principal or interest or otherwise, unless such
transfer, encumbrance, hypothecation or subordination is made upon prior written
notice to Lender, subject to this Subordination Agreement, and the transferee or
recipient has expressly assumed the covenants and obligations contained herein;
and provided further that there shall promptly be placed on each of the Notes a
legend reciting that the same is subject to this Agreement.



--------------------------------------------------------------------------------


8. Loan Holder acknowledges that Lender may, at any time, in its discretion,
increase or decrease the amount of the Loans, renew or extend the time of
payment of all or any portion of the Loans or any other existing or future
indebtedness or obligations of Borrower to Lender and/or waive or delay in
enforcing any rights or release any collateral relative thereto at any time(s)
and, in reference thereto, to modify or amend the Loan Documents (including,
without limitation, to add or release any person or entity as a borrower or
guarantor thereunder, to accept additional collateral as security for the Loans
or to release any existing Collateral, to expand the Events of Default contained
therein, to expand Lender's enforcement remedies thereunder, or otherwise)
and/or make and enter into such agreement(s), compromise(s) and other
indulgence(s), as Lender may deem proper or desirable, without notice to or
further assent of Loan Holder, all without in any manner impairing or affecting
this Agreement or any of Lender's rights hereunder.


9. Loan Holder hereby agrees that Loan Holder will render to Lender, upon
demand, from time to time, a statement of the account of Loan Holder with
Borrower. Borrower agrees to duly comply with and conform with each and every
term of this Agreement, on its part required to be performed.


10. All notices, demands and communications given or made hereunder or pursuant
thereto shall be in writing and shall be hand delivered, delivered by recognized
expedited carrier, or mailed by registered or certified mail with postage
prepaid, addressed in each case as follows and shall be deemed to have been
given or made when so mailed:



 
To Loan Holder:
[Investor]
   
[Address]
   
[Address]
   
Attention: [Authorized Representative]
       
To Lender:
Wachovia Bank, National Association.
   
110 East Broward Boulevard
   
Suite 2050
   
Miami, FL 33301
   
Attention: Portfolio Manager
             
To Borrower:
SMF Energy Corporation.
   
200 West Cypress Creek Road
   
Suite 400
   
Fort Lauderdale, FL 33309
   
Attn: Richard E. Gathright, President




--------------------------------------------------------------------------------


or to such other address or to such other person as any party shall designate to
the others for such purposes in the manner hereinabove set forth.


11. The parties hereto acknowledge and agree that Loan Holder shall be deemed to
have appointed Lender as Loan Holder’s attorney-in-fact (coupled with an
interest) for the purposes of ensuring compliance with Lender’s rights under
Section 4 hereof and, in any bankruptcy or other insolvency proceeding, to give
Lender the right (without any obligation or liability): (a) to file proofs of
claim for the Subordinated Debt, either in Lender’s or Loan Holder’s name; (b)
to receive any assets of Borrower distributed on account of the Subordinated
Debt for application to the Loans; (c) to vote claims for the Subordinated Debt
to accept or reject any plan of reorganization or liquidation; and (d) to take
any action in such bankruptcy or other insolvency proceeding that Loan Holder
would be authorized to take in respect of the Subordinated Debt but for this
Agreement. The terms of this Agreement shall remain in full force and effect
until the Loan and any other indebtedness of any Borrower to Lender, or any
Replacement Facility (as defined below) is indefeasibly paid in full and
Lender's commitments to make further extensions of credit to any Borrower have
been terminated
 
12. This Agreement may be signed in multiple counterparts, and each such
counterpart shall have the same binding force and effect as if it were signed by
all parties hereto. This Agreement shall be governed by the laws of the State of
Delaware. The terms of this Agreement cannot be waived, changed or terminated,
except by a written document signed by Lender. This Agreement shall be binding
upon the undersigned and their successors and assigns and shall inure to the
benefit of and shall be enforceable by Lender, and any participants, successors
or assigns of Lender. In addition, any person or entity whose loans (a
"Replacement Facility") are used to refinance and pay in full the Loan shall be
deemed for all purposes hereof to be the successor to Lender, and from and after
the date of any such refinancing and satisfaction in full of the Loan, such
persons or entities shall be deemed a party hereto in the place and stead of
Lender, as if such persons or entities had been original signatories hereto, and
all loans, advances, liabilities, debit balances, covenants and duties at any
time or times owed by Borrowers to such successor shall be deemed for all
purposes hereunder to constitute and be the "Loans".


13. WAIVER OF JURY TRIAL. BORROWER, LOAN HOLDER AND LENDER HEREBY MUTUALLY,
KNOWINGLY, WILLINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL
BY JURY AND NO PARTY NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE
OF THE PARTIES (ALL OF WHOM ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE
"PARTIES") SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR
ANY OTHER LITIGATION PROCEEDING BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE LOAN DOCUMENTS OR ANY INSTRUMENT EVIDENCING, SECURING OR RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS, THE INDEBTEDNESS OR OTHER OBLIGATIONS REFERRED
TO HEREIN OR ANY RELATED AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE
INDEBTEDNESS REFERRED TO HEREIN OR ANY COURSE OF ACTION, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS RELATING TO THE LOAN OR TO
THIS AGREEMENT. THE PARTIES ALSO WAIVE ANY RIGHT TO CONSOLIDATE ANY ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED
BY THE PARTIES. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A
KNOWING AND VOLUNTARY WAIVER, AND SHALL BE SUBJECT TO NO EXCEPTIONS. LENDER HAS
IN NO WAY AGREED WITH OR REPRESENTED TO LOAN HOLDER OR ANY OTHER PARTY THAT THE
PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Subordination Agreement
as of the date first written above.
 




LOAN HOLDER:
[Name of Investor]
             
By: __________________________________
 
Name: _______________________________
 
Title: ________________________________
               
LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION
             
By: __________________________________
 
Name: _______________________________
 
Title: ________________________________
           
BORROWER:
SMF ENERGY CORPORATION
           
By: _____________________________________
 
Richard E. Gathright
 
President and Chief Executive Officer
                 
H & W PETROLEUM COMPANY, INC.
           
By: _____________________________________
Richard E. Gathright
 
President and Chief Executive Officer

 

--------------------------------------------------------------------------------





        SMF SERVICES, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Richard E. Gathright   President and Chief Executive Officer


--------------------------------------------------------------------------------

